Title: To James Madison from Joseph Allen, 23 [November] 1811
From: Allen, Joseph
To: Madison, James


Sir
Lexington [November] 23rd 1811
I am instructed by the eig[h]th Regt. of Virginia Militia, which convened in Lexington Rockbridge County on the 14th Inst. to forward to you the enclosed address. I take the liberty of accompanying it with an abstract view of the strength & arms of the Regt which I had the honor on that day to command.

In performing this duty sir I am not less obedient to my own feelings than to the wishes and instructions of the Regt. The times are portentous and the great cause in which we are involved admits of no room for hesitation and delay. When our property is seized and plundered—when our neutrality is disregarded—when the dignity and honor of the nation is scoffed and derided it little becomes the character of a soldier or a citizen to shrink from the danger which the crisis threatens. The remoteness of our situation takes nothing from the zeal and solicitude we feel for the common good and it shall not be twice required of us to do that which honor and national prosperity may demand. There are more than twelve hundred men of the Regt ready for the service of their country and will march at her call. I have the honor to be Sir Yours
Joseph Allen
 
[First Enclosure]
An address to the President of the United States unanimously adopted by the eighth Regiment of Virginia militia convened in Lexington on the 14th of Novr.
Sir
The crisis has come when the honor and rights of the nation must be enforced and protected by the energies of its people. We love peace but there is a point in human forbearance beyond which we cannot pass—and if war must come we shall look upon it with that firmness and those sentiments which become men who are free and resolved to continue so. Sunk in the deep recesses of our mountains the convulsive struglings of contending nations cannot reach us. Our wives and our families are safe behind them and the enemy dare not brave their lofty summits—but we are the sons of a Common family and if but a hair is touched in the remotest corner of the world we feel the wrong and will avenge it. Our swords leap flaming from their scabbards and cannot be returned unappeased. We have “put on the armour” of our nation and demand to be marched in her service. The hights of Bunkers-hill or the plains of Saratoga shall be points of equal glory to us. We will fight on the shores of the Atlantic or in the wilderness of Canada. Bound and ready for the call of our Country, our arms and our hearts are alike at her service.
Resolved that Major Joseph Allen be instructed to forward the above address to the President of the U. States.
